 

Exhibit 10.5

 

[tv517268_ex10-5pg01.jpg]

 

Equity Option Agreement This Equity Option Agreement (this "Agreement") is
executed by and among the following Parties as of December 19, 2018 in Beijing,
the People ’s Republic of China (“China” or the “PRC”): Party A:Beijing
Qianhaitong Technology Development Co., Ltd. Address: Room 1209, Floor 12, No.12
Yabao Road, Chaowai, Chaoyang District, Beijing, China Party B j: SHI Baoning
Address: Room 502, Unit 4, Block 6, Bihuali, Huayuan Road, Nankai District,
Tianjin, China Party B k: LIU Zhenwei Address: No. 601, Unit 1, Block 10,
YanyuanLi, Dinan Road, Nankai District, Tianjin, China 1 Equity Option Agreement

 

 

 

 

[tv517268_ex10-5pg02.jpg]

 

Party B l: Liu Zhiguang Address: Room 202, Unit 2, Block 34, Longjiyuan, Jingjin
Highway, Xiazhuzhuang Street, Wuqing District, Tianjin, China Party C: Beijing
Ouruixi Medical Technology Co., Ltd. Address: Room 120808, Unit 2, Floor 7,
Building 3, No.1 East Futong Street, Chaoyang District, Beijing, China In this
Agreement, Party B j to Party B l shall be collectively referred to as “Party
B”; each of Party A, Party B and Party C shall be referred to as a "Party"
respectively, and they shall be collectively referred to as the "Parties".
Whereas, Party B j holds 96% of the equity interest in Party C; Party B k holds
2% of the equity interest in Party C; Party B l holds 2% of the equity interest
in Party C. Party A and Party C have executed an Technical Consultation and
Service Agreement and other control agreements (the “Control Agreements”). Now
therefore, upon mutual discussion and negotiation, the Parties have reached the
following agreement: SALE AND PURCHASE OF EQUITY INTEREST 2 Equity Option
Agreement

 

 

 

 

[tv517268_ex10-5pg03.jpg]

 

1.1 Option Granted In consideration of the payment of RMB 1 by Party A, the
receipt and adequacy of which is hereby acknowledged by Party B, Party B hereby
irrevocably agrees that, on the condition that it is permitted by the PRC laws,
Party A has the right to require Party B to fulfill and complete all approval
and registration procedures required under PRC laws for Party A to purchase, or
designate one or more persons (each, a "Designee") to purchase, Party B’s equity
interests in Party C, once or at multiple times at any time in part or in whole
at Party A's sole and absolute discretion and at the price described in Section
1.3 herein (such right being the "Equity Interest Purchase Option"). Party A’s
Equity Interest Purchase Option shall be exclusive. Except for Party A and the
Designee(s), no other person shall be entitled to the Equity Interest Purchase
Option or other rights with respect to the equity interests of Party B. Party C
hereby agrees to the grant by Party B of the Equity Interest Purchase Option to
Party A. The term "person" as used herein shall refer to individuals,
corporations, partnerships, partners, enterprises, trusts or non-corporate
organizations. 1.2 Steps for Exercise of Equity Interest Purchase Option Subject
to the provisions of the laws and regulations of China, Party A may exercise the
Equity Interest Purchase Option by issuing a written notice to Party B (the
"Equity Interest Purchase Option Notice"), specifying: (a) Party A's decision to
exercise the Equity Interest Purchase Option; (b) the portion of equity
interests to be purchased from Party B (the "Optioned Interests"); and (c) the
date for purchasing the Optioned Interests and/or the date for transfer of the
Optioned Interests. 3 Equity Option Agreement

 

 

 

 

[tv517268_ex10-5pg04.jpg]

 



1.3 Equity Interest Purchase Price The purchase price of the Optioned Interests
(the "Base Price") shall be the lowest price allowed by the laws of China. If
appraisal is required by the laws of China at the time when Party A exercises
the Equity Interest Purchase Option, the Parties shall negotiate in good faith
and based on the appraisal result make necessary adjustment to the Equity
Interest Purchase Price so that it complies with any and all then applicable
laws of China (collectively, the "Equity Interest Purchase Price"). When the
Base Price is higher than One RMB, Party B shall exempt Party A from the
obligation of payment and agree that Party A shall not fulfill the payment. 1.4
Transfer of Optioned Interests For each exercise of the Equity Interest Purchase
Option: (1) Party B shall cause Party C to promptly convene a shareholders’
meeting, at which a resolution shall be adopted approving Party B's transfer of
the Optioned Interests to Party A and/or the Designee(s); Party B shall obtain
written statements from the other shareholders of Party C giving consent to the
transfer of the equity interest to Party A and/or the Designee(s) and waiving
any right of first refusal related thereto. Party B shall execute a share
transfer contract with respect to each transfer with Party A and/or each
Designee (whichever is applicable), in accordance with the provisions of this
Agreement and the Equity Interest Purchase Option Notice regarding the Optioned
Interests; 4 Equity Option Agreement

 

 

 

 

[tv517268_ex10-5pg05.jpg]

 

(4)The relevant Parties shall execute all other necessary contracts, agreements
or documents, obtain all necessary government licenses and permits and take all
necessary actions to transfer valid ownership of the Optioned Interests to Party
A and/or the Designee(s), unencumbered by any security interests, and cause
Party A and/or the Designee(s) to become the registered owner(s) of the Optioned
Interests. For the purpose of this Section and this Agreement, "security
interests" shall include securities, mortgages, third party's rights or
interests, any stock options, acquisition right, right of first refusal, right
to offset, ownership retention or other security arrangements, but shall be
deemed to exclude any security interest created by this Agreement and Party B's
Equity Pledge Agreement. "Party B's Equity Pledge Agreement" as used in this
Section and this Agreement shall refer to the Equity Pledge Agreement ("Party
B's Equity Pledge Agreement") executed by and among Party A, Party B and Party C
as of the date hereof, whereby Party B pledges all of its equity interests in
Party C to Party A, in order to guarantee Party C's performance of its
obligations under the Control Agreements executed by and between Party C and
Party A. COVENANTS 2.1 Covenants regarding Party C Party B (as the shareholders
of Party C) and Party C hereby covenant as follows: 5 Equity Option Agreement 

 

 

 

 

[tv517268_ex10-5pg06.jpg]

 

(1) Without the prior written consent of Party A, they shall not in any manner
supplement, change or amend the articles of association and bylaws of Party C,
increase or decrease its registered capital, or change its structure of
registered capital in other manners; (2) They shall maintain Party C's corporate
existence in accordance with good financial and business standards and practices
by prudently and effectively operating its business and handling its affairs;
(3) Without the prior written consent of Party A, they shall not at any time
following the date hereof, sell, transfer, mortgage or dispose of in any manner
any assets of Party C or legal or beneficial interest in the business or
revenues of Party C, or allow the encumbrance thereon of any security interest;
(4) Without the prior written consent of Party A, they shall not incur, inherit,
guarantee or suffer the existence of any debt, except for (i) debts incurred in
the ordinary course of business other than through loans; and (ii) debts
disclosed to Party A for which Party A's written consent has been obtained; (5)
They shall always operate all of Party C's businesses during the ordinary course
of business to maintain the asset value of Party C and refrain from any
action/omission that may affect Party C's operating status and asset value; 6
Equity Option Agreement

 

 

 

 

[tv517268_ex10-5pg07.jpg]

 

(6) Without the prior written consent of Party A, they shall not cause Party C
to execute any major contract, except the contracts in the ordinary course of
business (for purpose of this subsection, a contract with a price exceeding RMB
100,000 shall be deemed a major contract); (7) Without the prior written consent
of Party A, they shall not cause Party C to provide any person with any loan or
credit; (8) They shall provide Party A with information on Party C's business
operations and financial condition at Party A's request; (9) If requested by
Party A, they shall procure and maintain insurance in respect of Party C's
assets and business from an insurance carrier acceptable to Party A, at an
amount and type of coverage typical for companies that operate similar
businesses; (10) Without the prior written consent of Party A, they shall not
cause or permit Party C to merge, consolidate with, acquire or invest in any
person; (11) They shall immediately notify Party A of the occurrence or possible
occurrence of any litigation, arbitration or administrative proceedings relating
to Party C's assets, business or revenue; (12) To maintain the ownership by
Party C of all of its assets, they 7 Equity Option Agreement

 

 

 

 

[tv517268_ex10-5pg08.jpg]

 

shall execute all necessary or appropriate documents, take all necessary or
appropriate actions and file all necessary or appropriate complaints or raise
necessary and appropriate defenses against all claims; (13) Without the prior
written consent of Party A, they shall ensure that Party C shall not in any
manner distribute dividends to its shareholders, provided that upon Party A's
written request, Party C shall immediately distribute all distributable profits
to its shareholders; and (14) At the request of Party A, they shall appoint any
persons designated by Party A as directors of Party C; without the prior written
consent of Party A, they shall not replace the directors of Party C. 2.2
Covenants of Party B Party B hereby covenants as follows: (1) Without the prior
written consent of Party A, Party B shall not sell, transfer, mortgage or
dispose of in any other manner any legal or beneficial interest in the equity
interests in Party C held by Party B, or allow the encumbrance thereon of any
security interest, except for the pledge placed on these equity interests in
accordance with Party B's Equity Pledge Agreement; (2) Party B shall cause the
shareholders' meeting and/or the board of 8 Equity Option Agreement



 

 

 

 

[tv517268_ex10-5pg09.jpg]

 

directors of Party C not to approve the sale, transfer, mortgage or disposition
in any other manner of any legal or beneficial interest in the equity interests
in Party C held by Party B, or allow the encumbrance thereon of any security
interest, without the prior written consent of Party A, except for the pledge
placed on these equity interests in accordance with Party B's Equity Pledge
Agreement; (3) Party B shall cause the shareholders' meeting or the board of
directors of Party C not to approve the merger or consolidation with any person,
or the acquisition of or investment in any person, without the prior written
consent of Party A; (4) Party B shall immediately notify Party A of the
occurrence or possible occurrence of any litigation, arbitration or
administrative proceedings relating to the equity interests in Party C held by
Party B; (5) Party B shall cause the shareholders' meeting or the board of
directors of Party C to vote their approval of the transfer of the Optioned
Interests as set forth in this Agreement and to take any and all other actions
that may be requested by Party A; (6) To the extent necessary to maintain Party
B's ownership in Party C, Party B shall execute all necessary or appropriate
documents, take all necessary or appropriate actions and file all necessary or
appropriate complaints or raise necessary and appropriate defenses against all
claims; (7) Party B shall appoint any designee of Party A as director and/or
executive director of Party C, at the request of Party A; without the prior
written consent of Party A, they shall not replace the directors of Party C; 9
Equity Option Agreement

 

 

 

 

[tv517268_ex10-5pg10.jpg]

 

(8) Party B shall issue such power of attorney as Party A may request from time
to time, to authorize Party A and/or the individual designated by Party A to
exercise Party B’s voting rights as a shareholder in Party C. (9) At the request
of Party A at any time, Party B shall promptly and unconditionally transfer its
equity interests in Party C to Party A's Designee(s) in accordance with the
Equity Interest Purchase Option under this Agreement, and Party B hereby waives
its right of first refusal to the respective share transfer by the other
existing shareholder of Party C (if any); and (10) Party B shall strictly abide
by the provisions of this Agreement and other contracts jointly or separately
executed by and among Party B, Party C and Party A, perform the obligations
hereunder and thereunder, and refrain from any action/omission that may affect
the effectiveness and enforceability thereof. If Party B retains any additional
rights other than those rights provided for under this Agreement, Party B's
Equity Pledge Agreement and the powers of attorney issued to Party A and/or the
individual designated by Party A, Party B shall not exercise such rights without
Party A’s written direction. REPRESENTATIONS AND WARRANTIES Party B and Party C
hereby represent and warrant to Party A, jointly and severally, as of the date
of this Agreement that: 10 Equity Option Agreement

 

 

 

 

[tv517268_ex10-5pg11.jpg]

 

3.1 They have the authority to execute and deliver this Agreement and any share
transfer contracts to which they are parties concerning the Optioned Interests
to be transferred thereunder (each, a "Transfer Contract"), and to perform their
obligations under this Agreement and any Transfer Contracts. Party B and Party C
agree to enter into Transfer Contracts consistent with the terms of this
Agreement upon Party A’s exercise of the Equity Interest Purchase Option. This
Agreement and the Transfer Contracts to which they are parties constitute or
will constitute their legal, valid and binding obligations and shall be
enforceable against them in accordance with the provisions thereof; 3.2 The
execution and delivery of this Agreement or any Transfer Contracts and the
obligations under this Agreement or any Transfer Contracts shall not: (i) cause
any violation of any applicable laws of China; (ii) be inconsistent with the
articles of association, bylaws or other organizational documents of Party C;
(iii) cause the violation of any contracts or instruments to which they are a
party or which are binding on them, or constitute any breach under any contracts
or instruments to which they are a party or which are binding on them; (iv)
cause any violation of any condition for the grant and/or continued
effectiveness of any licenses or permits issued to either of them; or (v) cause
the suspension or revocation of or imposition of additional conditions to any
licenses or permits issued to either of them; 3.3 Party B has a good and
merchantable title to the equity interests in Party C he holds. Except for Party
B's Equity Pledge Agreement, Party B has not placed any security interest on
such equity interests; 3.4 11 Equity Option Agreement

 

 

 

 

[tv517268_ex10-5pg12.jpg]

 

Party C has a good and merchantable title to all of its assets, and has not
placed any security interest on the aforementioned assets; 3.5 Party C does not
have any outstanding debts, except for (i) debt incurred in the ordinary course
of business; and (ii) debts disclosed to Party A for which Party A's written
consent has been obtained. 3.6 Party C has complied with all laws and
regulations of China applicable to equity or asset acquisitions; and 3.7 There
are no pending or threatened litigation, arbitration or administrative
proceedings relating to the equity interests in Party C, assets of Party C or
Party C. EFFECTIVE DATE This Agreement shall become effective when the Parties
have duly executed this Agreement and Party A and Party C stamp the paging seal.
This Agreement shall remain effective until all the equity interest owned by
Party B in Party C has been legally transferred to Party A or the Designee(s) in
accordance with this Agreement. GOVERNING LAW AND RESOLUTION OF DISPUTES 5.1 The
execution, effectiveness, construction, performance, amendment and termination
of this Agreement and the resolution of disputes hereunder shall be governed by
the formally published and publicly available laws of China. Matters not covered
by formally published and publicly available laws of China shall be governed by
international legal principles and practices. 12 Equity Option Agreement 

 

 

 

 

[tv517268_ex10-5pg13.jpg] 

5.2 In the event of any dispute with respect to the construction and performance
of this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the dispute
within thirty (30) days after either Party's request to the other Parties for
resolution of the dispute through negotiations, either Party may submit the
relevant dispute to the China International Economic and Trade Arbitration
Commission Beijing Commission for arbitration, in accordance with its
Arbitration Rules. The arbitration shall be conducted in Beijing, and the
language used in arbitration shall be Chinese. The arbitration award shall be
final and binding on all Parties. TAXES AND FEES Each Party shall pay any and
all transfer and registration tax, expenses and fees incurred thereby or levied
thereon in accordance with the laws of China in connection with the preparation
and execution of this Agreement and the Transfer Contracts, as well as the
consummation of the transactions contemplated under this Agreement and the
Transfer Contracts. NOTICES 7.1 All notices and other communications required or
permitted to be given pursuant to this Agreement shall be delivered personally
or sent by registered mail, postage prepaid, by a commercial courier service to
the address of such Party set forth below. A confirmation copy of each notice
shall also be sent by email. The dates on which notices shall be deemed to have
been effectively given shall be determined as follows: 13 Equity Option
Agreement

 

 

 

 

[tv517268_ex10-5pg14.jpg]

 

Notices given by personal delivery, by courier service or by registered mail,
postage prepaid, shall be deemed effectively given on the date of acceptance or
refusal at the address specified for notices. 7.2 For the purpose of notices,
the addresses of the Parties are as follows: Party A: Beijing Qianhaitong
Technology Development Co., Ltd. Address: Room 1209, Floor 12, No.12 Yabao Road,
Chaowai, Chaoyang District, Beijing, China Attn: Shi Baoning Phone 010-6478-8692
Party B j: Shi Baoning Address: Room 502, Unit 4, Block 6, Bihuali, Huayuan
Road, Nankai District, Tianjin, China Attn Shi Baoning Phone 18911572087 Party B
k: Liu Zhenwei Address: No. 601, Unit 1, Block 10, YanyuanLi, Dinan Road, Nankai
District, Tianjin, China 14 Equity Option Agreement

 

 

 

 

[tv517268_ex10-5pg15.jpg]

 

Attn:Liu Zhenwei Phone:13821979911 Party B l:Liu Zhiguang Address: Room 202,
Unit 2, Block 34, Longjiyuan, Jingjin Highway, Xiazhuzhuang Street, Wuqing
District, Tianjin, China Attn:Liu Zhiguang Phone:13801153626 Party C:Beijing
Ouruixi Medical Technology Co., Ltd. Address:Room 120808, Unit 2, Floor 7,
Building 3, No.1 East Futong Street, Chaoyang District, Beijing, China Attn: Shi
Baoning Phone: 010-6478-8692 7.3 If any Party change its address for notices or
its contact person, a notice shall be delivered to the other Party in accordance
with the terms hereof. CONFIDENTIALITY 15 Equity Option Agreement

 

 

 

 

[tv517268_ex10-5pg16.jpg]

 

The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential information to any third parties,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, investors,
legal counsels or financial advisors regarding the transaction contemplated
hereunder, provided that such shareholders, investors, legal counsels or
financial advisors shall be bound by the confidentiality obligations similar to
those set forth in this Section. Disclosure of any confidential information by
the staff members or agencies hired by any Party shall be deemed disclosure of
such confidential information by such Party, which Party shall be held liable
for breach of this Agreement. This Section shall survive the termination of this
Agreement for any reason. FURTHER WARRANTIES The Parties agree to promptly
execute documents that are reasonably required for or are conducive to the
implementation of the provisions and purposes of this Agreement and take further
actions that are reasonably required for or are conducive to the implementation
of the provisions and purposes of this Agreement. MISCELLANEOUS 16 Equity Option
Agreement

 

 

 

 

[tv517268_ex10-5pg17.jpg]

 

10.1 Amendment, change and supplement Any amendment, change and supplement to
this Agreement shall require the execution of a written agreement by all of the
Parties. 10.2 Entire agreement Except for the amendments, supplements or changes
in writing executed after the execution of this Agreement, this Agreement shall
constitute the entire agreement reached by and among the Parties hereto with
respect to the subject matter hereof, and shall supercede all prior oral and
written consultations, representations and contracts reached with respect to the
subject matter of this Agreement. 10.3 Headings The headings of this Agreement
are for convenience only, and shall not be used to interpret, explain or
otherwise affect the meanings of the provisions of this Agreement. 10.4 Language
This Agreement is written in both Chinese and English language in five (5)
copies, each party having one (1) copy with equal legal validity; in case there
is any conflict between the Chinese version and the English version, the Chinese
version shall prevail. 10.5 Severability 17 Equity Option Agreement

 

 

 

 

[tv517268_ex10-5pg18.jpg]

 

In the event that one or several of the provisions of this Agreement are found
to be invalid, illegal or unenforceable in any aspect in accordance with any
laws or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any
respect. The Parties shall strive in good faith to replace such invalid, illegal
or unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions. 10.6
Successors This Agreement shall be binding on and shall inure to the interest of
the respective successors of the Parties and the permitted assigns of such
Parties. 10.7 Waivers Any Party may waive the terms and conditions of this
Agreement, provided that such a waiver must be provided in writing and shall
require the signatures of the Parties. No waiver by any Party in certain
circumstances with respect to a breach by other Parties shall operate as a
waiver by such a Party with respect to any similar breach in other
circumstances. 10.8 Survival (1) 18 Equity Option Agreement

 

 

 

 

[tv517268_ex10-5pg19.jpg]

 

Any obligations that occur or that are due as a result of this Agreement upon
the expiration or early termination of this Agreement shall survive the
expiration or early termination thereof. (2) The provisions of Sections 5, 7, 8
and this Section 10.8 shall survive the termination of this Agreement. 10.9
LIABILITY FOR BREACH OF AGREEMENT(1) The Parties agree and confirm that, if any
Party (the “Defaulting Party”) is in material breach of any provisions herein or
fails to perform any obligations hereunder in any material respect, such breach
or failure shall constitute a default under this Agreement (the “Default”),
which shall entitle non-defaulting Party to request Defaulting Party to rectify
or remedy such Default with a reasonable period of time. If the Defaulting Party
fails to rectify or remedy such Default within the reasonable period of time or
within 10 days of non-defaulting Party’s written notice requesting for such
rectification or remedy, the non-defaulting Party shall be entitled to elect any
one of the following remedial actions: (a) to terminate this Agreement and
request the Defaulting Party to fully compensate its losses and damages; (b) to
request the specific performance by the Defaulting Party of its obligations
hereunder and request the Defaulting Party to fully compensate non-defaulting
Party’s losses and damages; or (c) to enforce the pledge under the Party B’s
Equity Pledge Agreement by selling, auctioning or exchanging the pledged equity
thereunder and receive payment in priority from the proceeds derived therefrom,
19 Equity Option Agreement

 

 

 

 

[tv517268_ex10-5pg20.jpg]

 

and in the meantime, request the Defaulting Party to fully compensate
non-defaulting Party for any losses as a result thereof. (2) The rights and
remedies provided for in this Agreement shall be accumulative and shall not
affect any other rights and remedies stipulated at law. [The Remainder of this
page is intentionally left blank] 20 Equity Option Agreement 

 

 

 

 

[tv517268_ex10-5pg21.jpg]

 

[Signature Page] IN WITNESS WHEREOF, the Parties have caused their authorized
representatives to execute this Equity Option Agreement as of the date first
above written. Party A: Beijing Qianhaitong Technology Development Co., Ltd.
(Seal) Name: Shi Baoning Title: Legal Representative By: _____ Equity Option
Agreement

 

 

 

 

[tv517268_ex10-5pg22.jpg]

 

[Signature Page] IN WITNESS WHEREOF, the Parties have caused their authorized
representatives to execute this Equity Option Agreement as of the date first
above written. Party B j: SHI Baoing By:____ Equity Option Agreement

 

 

 

 

[tv517268_ex10-5pg23.jpg]

 

[Signature Page] IN WITNESS WHEREOF, the Parties have caused their authorized
representatives to execute this Equity Option Agreement as of the date first
above written. Party B k: LIU Zhenwei By:___ Equity Option Agreement

 

 

 

 

[tv517268_ex10-5pg24.jpg]

 

[Signature Page] IN WITNESS WHEREOF, the Parties have caused their authorized
representatives to execute this Equity Option Agreement as of the date first
above written. Party B ③: LIU Zhiguang By:___ Equity Option Agreement

 

 

 

 

[tv517268_ex10-5pg25.jpg]

 

[Signature Page] IN WITNESS WHEREOF, the Parties have caused their authorized
representatives to execute this Equity Option Agreement as of the date first
above written. Party C: Beijing Ouruixi Medical Technology Co., Ltd. (Seal)
Name: SHI Baoning Title: Legal Representative By:____ Equity Option Agreement

 

 

